JOHN M. WALKER, JR., Chief Judge,
with whom JACOBS, JOSÉ A. CABRANES, RAGGI, and WESLEY, Circuit Judges, join,
dissenting in the denial of rehearing in banc:
I respectfully dissent from the denial to rehear this appeal in banc. The appeal raises novel issues of constitutional law *197with potentially far-reaching implications as to whether the fundamental right to travel extends to unsupervised minors, the appropriate balance between state interests in protecting minors from harm and parental interests in raising children as they see fit, and the use of age to draw distinctions in curfew ordinances. These issues and the arguments set forth in the majority opinion, see Ramos v. Town of Vernon, 353 F.3d 171 (2d Cir.2003), and Judge Winter’s dissent, see id., at 187 (Winter, J., dissenting), which I believe merit Supreme Court review, would have benefitted from consideration by the full court before they are presented by certio-rari to the Supreme Court.